DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending in this application.
Claims 1, 8, 11, 12, 18-19, 22-23, 29-30 and 33 are currently amended.
No IDS was submitted by the Applicant.


Claim Objections
The amendments filed on 08/09/2022 have been considered and are persuasive; thus the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments filed on 08/09/2022 have been considered and are persuasive; thus the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 20, 21, 23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamabadi et al. (US 2017/0251002 A1) (hereinafter, “Rostamabadi”) in view of Lutas (US 2018/0173555 A1) in view of Lutas et al. (US 2016/0210069 A1) (hereinafter, “Lutas2”) and further in view of Boivie et al. (US 2016/0171250 A1) (hereinafter, “Boivie”).

As to claim 1, Rostamabadi discloses a computer-implemented method of analyzing malware, the method comprising: 
creating, by a number of processors (“ … including as a process; an apparatus; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor…, the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions” -e.g. see, [0024]), a number of virtual machines that simulate a number of computing environments (“ … utilizing the sandbox environment to monitor activities associated with opening and/or executing the sample in a sandbox environment (e.g., using one or more instrumented virtual execution environments” -e.g. see, [0062], see also: “ … dynamic analysis techniques by the automated analysis of malware samples (e.g., executing/opening the malware samples in an instrumented virtual machine (VM) environment, which can be performed in one or more OS/version environments” -e.g. see, [0098]); 
running, by the number of processors ([0024]), a number of malware programs on the virtual machines ([0089]; herein, automated analysis of malware samples; [0225]; herein, implementation of the malware analysis platform, a user can perform a search for malware that is indicative of a threat actor; [0323]; herein, a plurality of samples is received for performing automated malware analysis to generate log files based on the automated malware analysis; [0098]; herein, dynamic analysis techniques by the automated analysis of malware samples (e.g., executing/opening the malware samples in an instrumented virtual machine (VM) environment, which can be performed in one or more OS/version environments); 
performing, by the number of processors ([0024]), virtual machine introspection [monitor] … as the malware programs run on the virtual machines, … ([0098]; herein, monitoring the behavior for a period of time, such as 30 seconds to five minutes or some other time interval or until an event is detected, such as detection of malware behavior(s))…, behavior identified during a dynamic analysis phase performed by the automated analysis of the malware samples that can be conveyed to the user (e.g., the behaviors can be collected based on a task_id from a behavior table and fetch the following fields to send)); 
collecting, by the number of processors, behavioral data about the malware programs ([0323]; herein, the automated malware analysis can include dynamic and/or static analysis, [0098]; herein, monitoring the behavior for a period of time, such as 30 seconds to five minutes or some other time interval or until an event is detected, such as detection of malware behavior(s))…, behavior identified during a dynamic analysis phase performed by the automated analysis of the malware samples that can be conveyed to the user (e.g., the behaviors can be collected based on a task_id from a behavior table and fetch the following fields to send), [0278]; herein, malware analysis platform can extract various static and behavioral artifacts, which can then be selected as artifacts to define tags based on a set of one or more attributes/behaviors (and/or conditions based on one or more attributes/behaviors) identified by the malware analysis platform during analysis of  samples, see also, [0323]); and 
presenting, by the number of processors ([0024]), the collected behavioral data to a user via an interface ([0232]; herein, a user can set a context of the dashboard to display activity and artifacts for their organization only, [0233]; herein, the dashboard is configured to facilitate a focus on pervasive threat activity and add top artifacts directly to the search editor, [0270]; herein, allows for searches based on observed behavior. For example, users can utilize the search feature to find samples based on behaviors seen when the sample was executed in the sandbox environment, [0278]; herein, alerting capability allows network/security admins to define specific artifacts that they are interested in monitoring, such as domains, IP addresses, URLs, mutexes, and/or other attributes, so that when any event occurs in their network that targets (e.g., matches) such artifacts, they can then be notified to allow them to effectively and efficiently perform appropriate actions to mitigate the security threat, [0070]; herein, includes an interface… that facilitates subscriber/user access to the malware analysis platform for viewing, analyzing, and/or performing actions based on the security data and results provided by the malware analysis platform, see also, [0293], [0303]).
Rostamabadi may not explicitly disclose in response to an exit by any of the virtual machines, hooking, by the number of processors, an exit handler of a hypervisor, wherein the hypervisor comprises a kernel virtual machine (KVM), and wherein hooking the exit handler gains control over the exiting virtual machines before the KVM knows the virtual machines have exited. 
performing … virtual machine introspection with the KVM as the malware programs run on the virtual machines, wherein the virtual machines and malware programs are unaware the virtual machine introspection is being performed.
However, in an analogous art, Lutas discloses performing … virtual machine introspection with [a hypervisor] as the malware programs run on the virtual machines, wherein the virtual machines and malware programs are unaware the virtual machine introspection is being performed (“In some hardware platforms, VM exits may be triggered by other types of events, such as a violation of a memory access permission. In one such example, when a software object executing within a VM attempts to write data to a memory page marked as non-writable, or to execute code from a memory page marked as non-executable, processor 12 may generate a page fault, and in response, suspend execution of the respective VM, and switch to executing hypervisor 30. Such exit mechanisms may allow, for example, a computer security program executing outside the respective VM (such as introspection engine 40) to protect the virtual machine against security threats. In some embodiments, introspection engine 40 intercepts VM exit events occurring during execution of software inside the VM and further analyzes such events, potentially without the knowledge of in-VM software.” -e.g. see, Lutas: [0038], see also, Fig. 2, [0027], [0069]); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi with the teaching of Lutas to include virtual machine introspection using a hypervisor as the malware programs run on the virtual machines, wherein the virtual machines and malware programs are unaware the virtual machine introspection is being performed in order to improve the efficiency of computer security operations in hardware virtualization platforms (Lutas: [0006]).
Neither Rostamabadi nor Lutas explicitly disclose in response to an exit by any of the virtual machines, hooking, by the number of processors, an exit handler of a hypervisor, wherein the hypervisor comprises a kernel virtual machine (KVM), and wherein hooking the exit handler gains control over the exiting virtual machines before the KVM knows the virtual machines have exited; performing … virtual machine introspection with the KVM.
However, in an analogous art, Lutas2 discloses in response to an exit by any of the virtual machines, hooking, by the number of processors, an exit handler of a hypervisor, … and wherein hooking the exit handler gains control over the exiting virtual machines before the [hypervisor] knows the virtual machines have exited (Lutas2: “In some embodiments, CSM 60 executes outside the protected VM(s), at the level of hypervisor 60. CSM 60 may be configured to act as an event handler for VM exit events, i.e., when an instruction executing within a virtual machine causes a VM exit event, processor 12 may automatically switch to executing CSM 60. In a sequence of steps 302-304, CSM 60 may detect a violation of a memory access permission within a VM, for instance by intercepting a VM exit event and determining according to parameters of the event that the event was caused by a violation of memory access permissions.” -e.g. see, Lutas2: [0072]; herein, CSM 60 (i.e. exit handler of a hypervisor) intercepting (i.e. gains control) a VM exit event (i.e. over the exiting virtual machines); furthermore, processor 12 automatically switch to CSM 60 before the hypervisor knows the virtual machines have exited); performing … virtual machine introspection with the [hypervisor] (“CSM 60 may be configured to act as an event handler for VM exit events, i.e., when an instruction executing within a virtual machine causes a VM exit event, processor 12 may automatically switch to executing CSM 60. In a sequence of steps 302-304, CSM 60 may detect a violation of a memory access permission within a VM, for instance by intercepting a VM exit event and determining according to parameters of the event that the event was caused by a violation of memory access permissions.” -e.g. see, Lutas2: [0072]; herein, processor 12 performs virtual machine introspection with the hypervisor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi and Lutas with the teaching of Lutas2 to include “in response to an exit by any of the virtual machines, hooking, by the number of processors, an exit handler of a hypervisor, and wherein hooking the exit handler gains control over the exiting virtual machines before the [hypervisor] knows the virtual machines have exited; performing … virtual machine introspection with the [hypervisor]” in order to improve the efficiency of computer security operations in hardware virtualization platforms.
Neither Rostamabadi nor Lutas nor Lutas2 explicitly disclose wherein the hypervisor comprises a kernel virtual machine (KVM). 
However, in an analogous art, Boivie discloses wherein the hypervisor comprises a kernel virtual machine (KVM) and performing virtual machine introspection with the KVM (“In one embodiment, Secure Objects 300 can be used to protect Virtual Machines in a Linux/KVM environment 320. KVM (Kernel-based Virtual Machine) is a Linux subsystem that adds a Virtual Machine Monitor (or hypervisor) to a Linux system 320.” -e.g. see, Boivie: [0039]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas and Lutas2 with the teaching of Boivie to include “wherein the hypervisor comprises a kernel virtual machine (KVM)” in order to provide protections to Virtual Machines the way that ordinary applications are protected in the current or prior applications as suggested by Boivie (Boivie: [0039]).

As to claim 12, Rostamabadi discloses a computer program product for analyzing malware, the computer program product comprising (Rostamabadi: [0024]; herein, Rostamabadi teaches a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor): a computer-readable storage medium having program instructions embodied thereon to perform the steps of (Rostamabadi: [0024]; herein,  Rostamabadi discloses a process; an apparatus; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor…, 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions) and discloses all the limitations of claim 12, in combination with Lutas as discussed in claim 1. Therefore, claim 12 is rejected using the similar rationales.

As to claim 23, Rostamabadi discloses a system for analyzing malware, the system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions (Rostamabadi: [Abstract] a system, process, and/or computer program product for a malware analysis platform for threat intelligence made actionable, see also, [0024]); and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to (Rostamabadi: ¶ [0024] a process; an apparatus; a system; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor…, 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions) and discloses all the limitations of claim 23, in combination with Lutas as discussed in claim 1. Therefore, claim 23 is rejected using the similar rationales.

As to claim 9, Rostamabadi discloses wherein the virtual machines emulate a host and network environment (“Virtual machines are known in the art as emulations of actual physical machines/computer systems, capable of running an operating system and other applications. In some embodiments, hypervisor 30 includes software configured to create or enable a plurality of virtualized devices, such as a virtual processor and virtual controllers, and to present such virtualized devices to software in place of the real, physical devices of host system 10.” -e.g. see, Rostamabadi: [0027], see also, [0028]; herein, VM may have direct and exclusive use of network adapters).
As to claims 20 and 31, these are rejected using the similar rationale as for the rejection of claim 9.

As to claim 10, Rostamabadi discloses further comprising: visiting a number of websites with the virtual machines; and analyzing the websites for malicious activity (“ Another example is using a URL filtering subscription service (e.g., Palo Alto Networks PANdb URL filtering subscription service or another commercially available URL filtering subscription service) to submit one or more URLs (e.g., the submission of a URL, full or part of a web page, statistics/transformed version of a web page, which can include a list of form field names, types, default values, parameters, etc.) for cloud-based, asynchronous analysis.” -e.g. see, Rostamabadi: [0058]).
As to claims 21 and 32, these are rejected using the similar rationale as for the rejection of claim 10.

Claims 2-6, 13-17 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamabadi in view of Lutas in view of Lutas2 in view of Boivie and further in view of Jung (US 10,565,376 B1).

As to claim 2, neither Rostamabadi nor Lutas nor Lutas2 nor Boivie explicitly disclose wherein the virtual machine introspection further comprises tracking all memory mappings in the virtual machines including libraries, operating system code, and malware program code.
However, in an analogous art, Jung discloses wherein the virtual machine introspection further comprises tracking all memory mappings in the virtual machines including libraries, operating system code, and malware program code (Jung: “… generating an image of all memory in the virtual address space of the analyzed process on execution of the first instruction of a malware sample is performed. Various techniques can be performed to capture all process memory, such as by walking the page table, comparing each page in the page table to see if any changes are detected in the page contents, and if so generating a snapshot of the page (e.g., creating an image/dump that can be stored in a page cache to only image/dump pages that have changed, which in the Microsoft Windows® operating system (OS) platform can be performed using a virtual query to enumerate the relevant pages in memory). Also, in some cases, OS libraries can be filtered out to avoid caching pages associated with such OS libraries (e.g., as such are generally not associated with malware binaries). As further described below, comparing all subsequent return addresses against a previous snapshot is performed to determine whether to perform another snapshot (e.g., image/dump) of the relevant pages in memory based on system API calls (e.g., selected system API calls that are monitored (e.g., intercepted/hooked) as further described below).” -e.g. see, Jung: col. 3, lines 2-22; see also, Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas, Lutas2 and Boivie with the teaching of Jung to include wherein the virtual machine introspection further comprises tracking all memory mappings in the virtual machines including libraries, operating system code, and malware program code in order to provide techniques for efficient program deobfuscation through system API instrumentation (Jung: col 2, lines 65-67).

As to claims 13 and 24, these are rejected using the similar rationale as for the rejection of claim 2.

As to claim 3, the combination of Rostamabadi, Lutas, Lutas2, Boivie and Jung disclose further comprising: periodically copying the memory mappings as binary; and loading the binary into an interactive disassembler (Jung: “ … this process is performed iteratively in that once a snapshot of the unpacked code is taken, the processing continues (e.g., iteratively) to monitor for additional layers of unpacking. After each time that unpacked code is detected as described above and a snapshot is taken, comparing all subsequent return addresses against the previous snapshot is performed. It should be noted that it is relatively common for malware to have multiple payloads that can be deobfuscated in memory.” -e.g. see, Jung: col. 3, lines 64-67 to col 4, lines 1-6).
As to claims 14 and 25, these are rejected using the similar rationale as for the rejection of claim 3.

As to claim 4, the combination of Rostamabadi, Lutas, Lutas2, Boivie and Jung disclose further comprising creating multiple copies of the memory mappings to analyze a program state at different times during execution (Jung: “ … this process is performed iteratively in that once a snapshot of the unpacked code is taken, the processing continues (e.g., iteratively) to monitor for additional layers of unpacking. After each time that unpacked code is detected as described above and a snapshot is taken, comparing all subsequent return addresses against the previous snapshot is performed. It should be noted that it is relatively common for malware to have multiple payloads that can be deobfuscated in memory.” -e.g. see, Jung: col. 3, lines 64-67 to col 4, lines 1-6).
As to claims 15 and 26, these are rejected using the similar rationale as for the rejection of claim 4.
As to claim 5, neither Rostamabadi nor Lutas nor Lutas2 nor Boivie explicitly disclose further comprising: altering the computing environments simulated by the virtual machines to provoke changes in execution states of the malware programs; and mapping execution behaviors of the malware programs to specific computing environments.
However, in an analogous art, Jung discloses further comprising: altering the computing environments simulated by the virtual machines to provoke changes in execution states of the malware programs; and mapping execution behaviors of the malware programs to specific computing environments (Jung: “Once the static analysis is complete, coordinator 304 locates an available dynamic analysis engine 310 to perform dynamic analysis on the candidate malware. As with static analysis engine 306, system 300 can include one or more dynamic analysis engines directly. In other embodiments, dynamic analysis is performed by a separate dynamic analysis server that includes a plurality of workers (i.e., a plurality of instances of dynamic analysis engine 310).” -e.g. see, col. 9, lines 22-29; herein, candidate malware is analyzed in static and dynamic environment; see also, Fig. 3, col. 9, lines 30-48; col. 11, lines 1-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas, Lutas2 and Boivie with the teaching of Jung to include altering the computing environments simulated by the virtual machines to provoke changes in execution states of the malware programs; and mapping execution behaviors of the malware programs to specific computing environments in order to provide techniques for efficient program deobfuscation through system API instrumentation (Jung: col 2, lines 65-67).
As to claims 16 and 27, these are rejected using the similar rationale as for the rejection of claim 5.

As to claim 6, neither Rostamabadi nor Lutas nor Lutas2 nor Boivie explicitly disclose further comprising: extracting memory from a running process; reconstructing unpacked memory in a packer agnostic manner; and extracting and analyzing packed executable code.
However, in an analogous art, Jung discloses further comprising: extracting memory from a running process; reconstructing unpacked memory in a packer agnostic manner; and extracting and analyzing packed executable code (Jung: “… a deobfuscation analysis engine reassembles memory pages and analyzes the reassembled memory pages to identify an executable associated with the unpacked malware binary (e.g., the reassembled memory pages can be scanned for an executable in memory using one or more of various existing tools that can detect executables based on known byte/signature patterns for executables, such as for WinPE executables and/or other executable file formats, such as using a commercially available tool/debugger, such as the PE Files, Volatility tool, and/or OllyDumpEx plugin). In some cases, the deobfuscation analysis engine automatically generates a malware signature based on a static analysis of the identified executable associated with the unpacked malware binary (e.g., using pattern matching techniques, such as provided by the YARA tool or other commercially available tools/open source solutions).” -e.g. see, Jung: col. 4, lines 7-23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas, Lutas2 and Boivie with the teaching of Jung to include extracting memory from a running process; reconstructing unpacked memory in a packer agnostic manner; and extracting and analyzing packed executable code in order to provide techniques for efficient program deobfuscation through system API instrumentation (Jung: col 2, lines 65-67).

As to claims 17 and 28, these are rejected using the similar rationale as for the rejection of claim 6.

Claims 7, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamabadi in view of Lutas in view of Lutas2 in view of Boivie and further in view of Moyal et al. (US 2020/0026856 A1) (hereinafter, “Moyal”).

As to claim 7, neither Rostamabadi nor Lutas nor Lutas2 nor Boivie explicitly disclose further comprising: receiving malware surveys; falsely responding to the malware surveys; and measuring differences in malware execution produced by the false responses.
However, in an analogous art, Moyal discloses receiving malware surveys; falsely responding to the malware surveys; and measuring differences in malware execution produced by the false responses (Moyal: [0050]; herein, Moyal discloses protecting of a client computing device by emulating an existing infection of malware in response to a system call issued by another instance of the malware. The emulation of existing infection is performed based on the vaccination profile by providing a false response to the system call. In response to receiving the false indication, the malware does not infect the client computing device (e.g., aborting the infection process). [0097]; herein, when a potential vaccination artifact system call is manually found, the malware may be re-executed and provided with a false indication in response to an interception of the manually found potential vaccination artifact system call. When the malicious code aborts infection of (i.e., does not infect) the emulated host computing device, the manually found potential vaccination artifact system call is determined to be a vaccination artifact system call and is added to the vaccination profile; see also, Moyal: [0060], [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas, Lutas2 and Boivie with the teaching of Moyal to include receiving malware surveys; falsely responding to the malware surveys; and measuring differences in malware execution produced by the false responses in order to effectively assess the damage intended by the malware program.

As to claims 18 and 29, these are rejected using the similar rationale as for the rejection of claim 7.
Claims 8, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamabadi in view of Lutas in view of Lutas2 in view of Boivie and further in view of Garvey et al. (US 2020/0267057 A1) (hereinafter, “Garvey”).

As to claim 8, neither Rostamabadi nor Lutas nor Lutas2 nor Boivie explicitly disclose further comprising: executing a singleton algorithm for the malware programs; and determining similarities among the malware programs in the executing of the singleton algorithm. However, in an analogous art, Garvey discloses further comprising: executing a singleton algorithm for the malware programs (Garvey: “The process further includes placing each anomaly time series into a separate cluster (operation 704). The result of this operation is a set of singleton clusters, with each cluster storing data identifying a different anomaly time series.” -e.g. see, [0121]); and determining similarities among the malware programs in the executing of the singleton algorithm (Garvey: “FIG. 5 illustrates an example process for constructing synthetic time series to determine anomaly similarities based on overlap in accordance with some embodiments.” -e.g. see, [0109]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas, Lutas2 and Boivie with the teaching of Garvey to include executing a singleton algorithm for a number of different malware programs; and determining similarities in execution among the malware programs in order to timely identify and respond to anomalies which may result in improving performances and prevent security breaches.
As to claims 19 and 30, these are rejected using the similar rationale as for the rejection of claim 8.

Claims 11, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamabadi in view of Lutas in view of Lutas2 in view of Boivie and further in view of Titonis (US 2013/0097706 A1).

As to claim 11, neither Rostamabadi nor Lutas nor Lutas2 nor Boivie explicitly disclose further comprising visually representing relationships among the malware programs according to domain name system, similarity of execution, and similarity of static analysis. However, in analogous art, Titonis discloses visually representing relationships among the malware programs according to domain name system, similarity of execution, and similarity of static analysis ([0375]; herein, The present system, according to one embodiment, allows the Network Visualization (2408) to identify further label nodal data with infection labels extracted for the corresponding Request Identifier. In an embodiment, Network Visualization can also optionally be presented in a timeline view, allowing the display of time-based Network Visualization (2408) updates to the current display, where such updates are displayed with respect to the time-ordering of the selected Request Identifiers. According to one embodiment, the Network Visualization (2408) can be used to monitor the evolution and propagation of infections and clustering anomalies. [0216]; herein, Network section (1030), comprised of Network Analytics and aggregate-based comparative profiles for Packet Traffic, Domain Name Resolution (DNS) for internet addresses and Geo IP analysis of network access, intrusion detection analysis, network transferred files analysis, tcp connection analysis, udp connect ion analysis, and http transaction analysis; [0223]; herein, When anomaly and/or similarity detection analysis is to be generated for a given analysis of an application binary, the associated profile is first normalized (e.g., with respect to the statistics associated with the current collection of said profiles). Then, anomaly and/or similarity analyses are applied between the normalized profile and a set of profiles from the associated profile database (e.g., network profiles, UI traversal profiles, etc.). [0428]; herein, the present invention provides automated means for identifying potential zero-day candidates (or otherwise, false positives) representing polymorphic forms of known risk assessment rules by means such as anomalous evaluation of accrued risk assessment vectors and/or similarity of such to that of known malware instances.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rostamabadi, Lutas, Lutas2 and Boivie with the teaching of Titonis to include visually representing relationships among the malware programs according to domain name system, similarity of execution, and similarity of static analysis in order to provide the ability to analyze, identify, compare and archive potential malware quickly, efficiently, and in volume. The end-to-end process automation enables malware analysts, application store providers, application developers, mobile carriers, consumers, and enterprises to identify malicious actions and quickly classify threat behavior in a consistent manner (Titonis: [0016]).

As to claims 22 and 33, these are rejected using the similar rationale as for the rejection of claim 11.

Response to Arguments
Applicant's arguments filed on 08/09/2022 have been fully considered but they are not persuasive. Applicant also amended the independent claims 1, 12 and 23, which necessitated a new ground of rejection, see rejection above.

Applicant argued that: “[e]ven if the claimed elements were known, one of ordinary skill in the art could not have combined the elements as claimed by known methods with no change in their respective functions, and that one of ordinary skill in the art could not have predicted what result the proposed combination might produce.”
In response to the Applicant’s argument, Examiner would like to point out that Applicant really didn’t articulate why the combination of cited references would not work. Examiner has provided rationale and motivation for combining the cited references, see rejection above for further clarification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495      

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495